Citation Nr: 0500489	
Decision Date: 01/07/05    Archive Date: 01/19/05

DOCKET NO.  03-29 038	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for a cardiac disability, 
claimed as rapid heart beat.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. N. Hyland, Associate Counsel


INTRODUCTION

The veteran had active duty from November 1952 to October 
1954.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a January 2003 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in May 2003, a 
statement of the case was issued in July 2003 and a 
substantive appeal was received in August 2003.  The veteran 
testified at a personal hearing at the RO in November 2003 
and at a Board hearing in September 2004.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The evidence of record shows that the veteran complained of 
an irregular heart rhythm during active duty service in 
October 1954.  The examining physician felt the veteran 
either had ventricular extrasystole or aurfibulation.  Post-
service private medical records show that the veteran 
continued to complain of an irregular or rapid heart rate.  
The VA examination report from December 2002 states that the 
examiner felt that the veteran did not have a structural 
heart disability.  The VA examiner appears to have conceded 
that the veteran has a rhythm problem, but the examiner 
stated that cardiologists consider such a problem to be a 
nuisance rather than a real problem.  Although it appears 
that the examiner thoroughly reviewed the veteran's medical 
records, it is unclear whether there was any actual testing 
of the veteran's cardiovascular system.

A November 2003 letter from the veteran's private physician 
states that the veteran takes medication for cardiac 
arrhythmia and that tests of the veteran's heart in 2001 
revealed minor ST segment depression and a perfusion defect 
consistent with mild myocardial perfusion defect.  The 
physician felt that more complete testing of the veteran's 
cardiovascular system was necessary in order to determine if 
the veteran has any structural defects causing his 
arrhythmia.

It appears that the underlying question in this case involves 
a matter of some medical complexity.  In view of the two 
medical opinions which may be interpreted by some as 
conflicting, the Board believes that further examination 
would be helpful in this case to ensure an informed record 
for appellate review. 

Accordingly, the case is hereby REMANDED to the RO for the 
following actions:

1.  The RO should make arrangements for 
the veteran to undergo a special VA 
cardiac examination to determine if the 
veteran currently suffers from cardiac 
disability manifested by an irregular 
heartbeat.  It is imperative that the 
veteran's claims file be made available 
to the examiner to review in connection 
with the examination.  All medically 
appropriate diagnostic tests should be 
conducted, and the examiner should 
clearly indicate whether or not a medical 
diagnosis of chronic cardiac disability 
is warranted.  If so, the examiner should 
offer an opinion as to the significance 
of cardiac symptomatology noted during 
service and the relationship to any 
current cardiac disability.  If the 
examiner concludes that any cardiac 
symptoms are not indicative of current 
chronic cardiac disability, the examiner 
should furnish a detailed rationale for 
such opinion.  If any cardiac defect is 
noted, the examiner should offer an 
opinion as to whether such defect is 
congenital in nature. 

2.  After completion of the above, the RO 
should review the expanded record and 
determine if service connection for a 
cardiac disability, claimed as rapid 
heart beat, is warranted.  The veteran 
and his representative should be 
furnished an appropriate supplemental 
statement of the case and be afforded an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.

The veteran and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




